Citation Nr: 1142205	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left lower extremity neuropathy, to include as secondary to diabetes mellitus (DM).

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed left lower extremity neuropathy did not have its onset in service or within one year thereafter and has not been etiologically linked to the Veteran's service, any incident therein or to his service-connected DM.

3.  The Veteran's service-connected PTSD does not cause occupational and social impairment, with reduced reliability and productivity; there is no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty understanding complex commands, impaired short-term and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty establishing and maintaining effective work and social relationships attributed to his PTSD.


CONCLUSIONS OF LAW

1.  Left lower extremity neuropathy was not incurred in or aggravated by service nor is it the result of or proximately due to, nor was it aggravated by, service connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in March 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, in light of the subsequent denial of the Veteran's claim for service connection, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and treatment records are of record, as well as treatment records from the Vet Center in Orlando, Florida.  Also of record is the written statement of the Veteran's friend regarding his observations of the Veteran's behavior or "mind set" during a particular incident and his psychiatric symptoms in general.  Finally, the Veteran's and his representative's written contentions are of record.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in August 2005, October 2010 and April 2011.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran and either provided opinions regarding the etiology of his left lower extremity neuropathy or fully addressed the rating criteria relevant to evaluating the Veteran's service-connected PTSD.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left lower extremity neuropathy.  Initially, the Veteran's service treatment records show he had left leg complaints diagnosed as neuralgia in February 1968.  He reported a five day history of numbness in the post-lateral calf of his left leg in March 1968.  The diagnosis was numbness secondary to small arterial occlusion, rule out pressure palsy.  There are no further complaints, findings, treatment or diagnosis of a left leg neuropathy during service.  Further, the objective evidence of record fails to show that the Veteran had any diagnosed left leg neuropathy, prior to February 2005, almost 36 years after his discharge from service in April 1969.  The Board finds this gap in time significant, and it weighs against the existence of a link between the Veteran's current left leg neuropathy and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Finally, the December 2010 VA examiner, after reviewing the Veteran's claims file including his service treatment records, opined that it was less likely that the Veteran's current left thigh numbness/meralgia paraesthetica was related to the February 1968 diagnosis as his current condition is not the same as that described in the service treatment records.  There is no objective evidence of record that etiologically links the Veteran's current left lower extremity neuropathy to his service or any incident therein.

Likewise, although the Veteran believes that his current left leg neuropathy is the result of his service-connected DM, the Board finds that the post-service treatment records and the August 2005 VA examiner's opinion to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The August 2005 VA examiner based his opinion on a review of the Veteran's claims file in conjunction with an examination and provided rationale for his opinion.  The examiner noted that the Veteran was diagnosed with diabetes in March 2004 and reported he began experiencing tingling in both lower extremities approximately 12 to 18 months before the examination at a time when his fasting glucose was in the 170 to 180 range.  The examiner further noted that the Veteran had a long-standing history of ethanol abuse and opined that it was more likely that the ethanol abuse was the etiology of his peripheral neuropathy as his diabetes was a recent diagnosis and was well controlled.  The examiner noted that the Veteran's ethanol abuse was a more long-standing process and therefore more likely to have caused his peripheral neuropathy.  Indeed, an earlier February 2005 VA treatment record also notes the examining physician's opinion that the Veteran's neuropathy was far more likely caused by his ethanol use than his well-controlled DM.  There is no competent evidence that indicates the Veteran's left lower extremity neuropathy was aggravated by his service-connected DM.

In this regard, the Board acknowledges the October 2010 VA examiner's opinion that it was "at least as likely as not that the current left thigh numbness/meralgia paraesthetica may be due to the Veteran's service-connected DM."  Initially, the Board finds that this opinion is speculative in nature as it states that the Veteran's left leg neuropathy "may" be due to his DM.  A finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  A mere possibility of an etiological relationship between the Veteran's left leg neuropathy and his service-connected DM, as exemplified by the examiner's October 2010 opinion is too speculative to form a basis upon which service connection may be established.  See generally, Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 Vet. App. 124, 128 (1998).  Moreover, the Board further finds the February 2005 and August 2005 VA examiners' opinions regarding any etiological link between the Veteran's left leg neuropathy and his service-connected DM to be more probative as both provide rationale for their conclusions.  In contrast, the October 2010 VA examiner did not provide any rationale for this aspect of her opinion that there might be a link and failed to mention the Veteran's long-standing ethanol abuse and discuss what causal effect it might have on the Veteran's left leg neuropathy.  Although the examiners need not have the historical records to provide a probative opinion, they do need to base the opinion on an accurate history, if they provide an opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 205 (2008).  Thus, the Board finds that the December 2010 VA examiner's opinion regarding any etiological link between the Veteran's left leg neuropathy and his service-connected DM, is of little probative value in this case and attaches more probative value to the February 2005 and August 2005 VA examiners' opinions as they are consistent with other evidence of record and the August 2005 examiner's opinion is well reasoned, detailed, and included a review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, supra.

The most probative evidence of record establishes that the Veteran's current left lower extremity neuropathy is not attributable to his service, did not manifest within one year of his separation from service and was not proximately due to or aggravated by his service-connected DM.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left lower extremity neuropathy.  38 U.S.C.A. § 5107(b).  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Service connection for PTSD was granted in the September 2005 rating decision and assigned an initial 30 percent disability rating under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Vet Center treatment records note that the Veteran initially sought Court-ordered treatment in October 1992 pursuant to a domestic violence charge.  He was repeatedly diagnosed with "subclinical" PTSD, as well as depression and an adjustment disorder and completed counseling in October 1993.  He again sought treatment in May 2002, three months after being hospitalized for a major heart attack.  Vet Center treatment records, dating from May 2002 to August 2002, show the Veteran complained primarily of being depressed and irritable.  He also complained of difficulty with sleep and with his concentration.  He reported intrusive thoughts and re-experiencing traumatic events, as well as flashbacks and occasional nightmares.  He was easily startled and reported being hypervigilant.  He also reported a loss of appetite and a loss of interest in previously enjoyed activities.  He avoided activities that might trigger memories of Vietnam and reported emotional numbing and detachment from others.  Although he reported not wanting to live and feeling the way he did in June 2002 and reported a sense of a foreshortened future in July 2002, he consistently denied suicidal ideation during this period.  He was not seen again until May 2005 when he indicated that he had filed for service connection for PTSD and requested his treatment records be sent to VA.  He was last seen in August 2005 when he expressed anxiety regarding his upcoming VA psychiatric examination.  

A May 2005 written statement from a former marine, police officer and Vietnam veteran who had been friends with the Veteran over 15 years, recounts an incident that occurred the evening of September 11, 2001.  His friend was asked to come to the Veteran's residence where he found him extremely upset and threatening to kill any police officer that stepped on his property.  He had guns and was loading magazines for them.  He threatened to kill the owners of a local store which he referred to as "rag heads."  The friend talked him out of it.  He stated that he had also been involved in two unsuccessful suicide attempts by the Veteran in recent years.  He believed the Veteran had a deep sense of shame and guilt for being a survivor and that he had a hopeless lost feeling for not being able to do more.  The friend noted that the Veteran was the vice president of a national motorcycle club that supported Law Enforcement groups and that he was involved in various community projects.

In August 2005, the Veteran underwent VA psychiatric examination.  At that time he complained of anxiety, depression and insomnia.  He reported experiencing nightmares approximately two to three times a month and occasional flashbacks.  He denied any treatment other than counseling through the Vet Center.  The Veteran was divorced and had been in a relationship for 12 years since his divorce.  He had no children and reported that he kept in touch with his family of origin.  Examination results revealed the Veteran was alert and cooperative.  He was casually attired and adequately groomed.  His affect was fair, his mood anxious and dysphoric.  Speech was assessed as normal and he had good eye contact.  Thought processes were logical and relevant.  His insight and judgment were intact.  His recent, intermediate and remote memories were all intact, as were his attention and concentration.  His thought content was without psychotic features and there was no suicidal or homicidal ideation.  Mental status evaluation found no psychomotor retardation or agitation.  The diagnosis was PTSD.  The assessed GAF score was 59.  The examiner noted that the Veteran had made a remarkably good adjustment for himself in a low-stress environment.  The examiner opined that the Veteran was mildly impaired both socially and industrially.

An April 2011 VA psychological examination report shows that the Veteran gave a history of getting Court-ordered counseling at the Vet Center for anger management.  He restarted counseling at the Vet Center in 2002 when he got a DUI.  He reported he was not receiving any current treatment for his PTSD symptoms.  He was divorced almost twenty years and had been in a relationship since his divorce.  He felt the relationship was fine because his girlfriend was considerate.  He belonged to a local chapter of a veterans' law enforcement motorcycle club and maintained ongoing relationships with several other veterans he served with.  He also attended veteran reunions around the country and maintained acquaintances at a local bar.  He reported that he had not worked "competitively" since 1995 when he shut down his motorcycle maintenance shop.  Since that time he worked "under the table" as a motorcycle mechanic and lived with a woman who was employed and provided him a home and transportation.  

At the time of the April 2011 VA examination, the Veteran reported having recurrent and intrusive recollections of his stressors.  He had feelings of detachment or estrangement from others.  He complained of irritability or anger outbursts and was hypervigilant.  He reported routinely having his sleep disrupted approximately four times a night.  He could not remember any dreams he had and denied having any panic attacks or obsessive or ritualistic behavior.  He also denied any suicidal or homicidal thoughts.  Examination revealed the Veteran to be clean and neatly groomed.  His speech was spontaneous, clear and coherent.  His psychomotor activity was unremarkable.  His mood appeared anxious.  He was oriented to person, time and place and his thought processes and content were unremarkable.  His attention, judgment and insight appeared to be intact.  There appeared to be no delusions.  The diagnoses included PTSD and alcohol abuse with a GAF of 62.  The examiner found no causal relationship between the Veteran's PTSD and his alcohol abuse and further opined that the evidence did not show that either diagnosis aggravated the other.  The examiner noted that other than his self-report that he stopped working in 1995 because he had difficulty being around other people there was no evidence that his PTSD symptoms were responsible for his psychosocial adjustment and quality of life.  The examiner further opined that his PTSD symptoms did not result in deficiencies in work.  

After carefully reviewing the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for an initial 50 percent rating under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical evidence is negative for objective evidence of a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired short- or long-term memory, or impaired judgment, or abstract thinking.  Although the Veteran reported nightmares, sleep disturbance, anxiety, irritability and concentration problems, and the objective evidence indicates he experiences sleep disturbance, depressed mood, occasional nightmares, and an anxious affect, the overwhelming objective evidence does not support the conclusion that it significantly impacts on his ability to establish and maintain effective work and social relationships.  The evidence of record clearly shows that the Veteran has maintained a long-term romantic relationship as well as social relationships with other veterans and people in the community.  He is an active member of a motorcycle club and an officer of that club.  Despite his friend's statement, the Veteran has repeatedly denied suicidal and homicidal ideation during the course of this appeal and there is no objective evidence of such.  The August 2005 VA examiner found that the Veteran was only mildly impaired socially and industrially.  At the time of the April 2011 examination, the Veteran indicated that he worked "under the table" as a motorcycle mechanic and did not work competitively after he sold his shop in 1995.  Moreover, there is no evidence of significantly reduced reliability or productivity resulting from his diagnosed PTSD.  Finally, the objective findings reported on mental status examinations, including no impairment of thought processes or communication, or of any memory deficits or impaired judgment or abstract thinking, do not support the conclusion that the disability is of the severity contemplated for a 50 percent evaluation under Code 9411 at any time during the pendency of this claim.

In reaching this conclusion, the Board takes note of the GAF scores.  As noted above, the August 2005 VA psychiatric examination shows the Veteran was assessed with a GAF score of 59, and assigned GAF of 62 during the April 2011 VA psychological examination.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 51- 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2009); see also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  The Veteran's lowest assessed GAF score of 59 is indicative of no more than moderate symptoms.

Taking into consideration the Veteran's GAF scores associated with his diagnosed PTSD and the impairment from the signs and symptoms of that disorder as described in the August 2005 and April 2011 psychiatric examinations, the Board finds that his occupational and social impairment due to his PTSD represents no more than a 30 percent disability rating during the duration of his appeal.  The Board acknowledges that these are the only GAF assessments of record during this period as the Veteran has not sought psychiatric treatment since 2002 and the objective findings regarding his psychiatric symptoms on mental status examination, including coherent thought process, without objective evidence of flattened affect, circumlocutory or stereotyped speech, frequent panic attacks, impaired judgment, or impaired abstract thinking do not support the conclusion that the disability is of the severity contemplated for a 50 percent evaluation, under Code 9411 at any time during the course of his appeal.  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his PTSD symptoms are more severe than the current disability rating reflects.  However, the Board finds more probative, that despite his noted complaints, there is no indication of any commensurate symptoms as contemplated in the criteria for a 50 percent disability rating during this period.  For these reasons, the Board finds that the preponderance of the evidence is against an initial disability rating greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  

The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the rating criteria, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate at any time during the pendency of this appeal. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra. 

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran is unemployed but the evidence of record establishes that the Veteran stopped working when he shut down his shop in 1995 and still repairs motorcycles for friends.  He has not indicated, and the record does not show, that his PTSD symptoms preclude him from obtaining substantial employment.  Indeed as noted above, both the August 2005 and April 2011 VA examiners found the Veteran no more than mildly impaired industrially.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  




ORDER

Entitlement to service connection for left lower extremity neuropathy is denied.

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


